     Case 1:17-cr-00548-PAC Document 508 Filed 09/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                   S3 17 Cr. 548 (PAC)
         -v-

JOSHUA ADAM SCHULTE,
                     Defendant.




  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S
    MOTION TO COMPEL THE MCC TO DELIVER ALL COURT
       CORRESPONDENCE AND LEGAL MAIL PROMPTLY




                                                     Joshua Adam Schulte
                                                          Slave #79471054
                                   Metropolitan Concentration Camp (MCC)
                                                             150 Park Row
                                                            NY, NY 10007
        Case 1:17-cr-00548-PAC Document 508 Filed 09/21/21 Page 2 of 3




  I.     THE COURT SHOULD COMPEL THE MCC TO DELIVER ALL
       COURT CORRESPONDENCE AND LEGAL MAIL PROMPTLY

       The government argues in its Omnibus Opposition to the Defendant's Pro Se
Motions that the Court should deny Mr. Schulte's motion since the government
now promptly serves all Court orders, filings, and correspondence to the MCC
Legal Department for Mr. Schulte. While it is true that the government now emails
such documents to the MCC Legal Department for service within several days, this
does not moot or foreclose the underlying issue. The government cannot intervene
for ex parte correspondence with the Court or with privileged communication
between Mr. Schulte and his standby counsel. Mr. Schulte must still rely upon the
MCC for this mail. All legal mail from Mr. Schulte's standby counsel is still
significantly delayed by months. Additionally, the government does not provide
updates from the Court of Appeals; should Mr. Schulte seek an appeal, mandamus,
or other motion in the Court of Appeals, be they filed directly or through ex parte
channels, the government could not be a party to these communications. As
addressed in the Opening Motion, several appeals have already been dismissed as
have motions—all as a direct result of the MCC's deliberate delay of such mail.
The Court of Appeals has very strict and rigorous deadlines, and the inability to
receive mail promptly prevents Mr. Schulte from access to the Courts in direct
violation of the United States Constitution and clearly established law.

       Mr. Schulte does not seek outrageous relief from this Court, but simply to
compel the MCC to promptly deliver Court and legal mail. Is this really such a
burden and difficulty to the MCC? Is it really necessary for the government to
waste the Court's time through motion practice just to oppose Mr. Schulte in such
a trivial and ridiculous matter as this? There is literally no reason that the MCC
cannot provide Mr. Schulte legal and Court mail within a few days.

                                          1
      Case 1:17-cr-00548-PAC Document 508 Filed 09/21/21 Page 3 of 3




                             II.   CONCLUSION

     For these reasons, the Court should grant the requested relief.




Dated: New York, New York
      September 13, 2021




                                                           Respectfully submitted,

                                                          Joshua Adam Schulte
                                                               Slave #79471054
                                        Metropolitan Concentration Camp (MCC)
                                                                  150 Park Row
                                                                 NY, NY 10007




                                        2
